Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-16 allowed.
            The following is an examiner’s statement of reasons for allowance: 
          Applicant’s arguments, see pages 8-13 of the response, filed 02/10/2022, with respect to the rejection(s) of claims 1-3, 4, 10 and 12, 13, 16 under 35 U.S.C. §102(a)(1) as being anticipated by Han (US 2017/0229309)/ the rejection of claims 13 and 14 under 35 U.S.C. §102(a)(1) as being anticipated by Sung (US 7,510,976) (particularly the arguments that Han fails to disclose at least "the shower plate comprises: ... a first ring-shaped protrusion protruding upwards, installed at a border between the central shower plate and the outer peripheral shower plate, and configured to contact a lower surface of the diffusion plate to divide the diffusion space into the central diffusion space and the outer peripheral diffusion space" and "the diffusion plate comprises: ... a second ring- shaped protrusion protruding upwards, installed at a border between the central diffusion plate and the outer peripheral diffusion plate, and configured to contact a lower surface of the ceiling plate to divide the diffusion space into the central diffusion space and the outer peripheral diffusion space" recited in amended claim 1 because Han, in paragraphs [0051]-[0053] and FIG. 7, merely discloses the upper plate 410, the diffusing plate 440, the middle plate 420 and the lower plate 430, each of which has a plate shape without including a protrusion and  each of the space surrounded by the upper plate 410 and diffusing plate 440, the first region S1 and the second region S2 does not become partitioned into plural regions, but is one space which is not divided into a central region and an outer peripheral region/ Sung merely discloses that the process gas flows from the gas panel 170 via the inner orifice zone 160 and the outer orifice zone 165 which are gas distribution orifices) have been fully considered and are persuasive.  The rejection(s) of claims 1-16, as set forth in the office action dated 11/10/2021 have been withdrawn. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713